OFFICE OF THE ATTORNEY GENERAL OF        TEXAS

                       AUSTIN




                                     r CDPmaan
                                             aoheol
                                      one-halfthere-
                                      at withoutan

                                     tat&ear    ulted2tE
                                   on as state&
                                    the moon6 decisionof
                                     l 7731, countySahml
                               vs* Mstrie% Traotersof
                              rht ~00.8, in whbh ahe sw-
                               1 Chapter339, A&a 1935,
                               that Seotian2 of Artiole
                                 , lat 0. a., pa 259, ch.
                                 f, Aats 1929, 4lst LogUt-
                                  worn to be aan8truod  to-
gether. The%6 &.Ut6, Of course,relateronly to tha eh8ng*
of bouadaz4eror detaohlngtozvf,tory from schooldletriota
a* 15mltedby the plwrlslonnthere5la set Qut.   rrQvfrlaa18
made for the aonmlidatlonof eoamncm rahooldS.strlota, cam-
man county liao dlstrlotrand independents&o01 dfstrlote
                  ._
,             :




    Sonortnble
             IkmnanPPickele,
                           Page 2


    by Article 27&h, 3ectlm 5b, VernOnksReoissdCivil stat-
    utes, and Articrle
                     2806, Rwieed Civil Statutesof 192!5+
    SeatLtmfjb01 Artlole2742b, 6upra,rolateato th* OonaOli-
    daticnof rchcoldlrtriotsby eleotion&&adplwvmw that
    they ehallbo oonduotedinthenwnerprea~bu%by~eaersl
    lva in Article2806, RevisedCivil Statutes,1925.
              wrthave Qatuiarad carem*   pur opinionrequest
    snd tbaproBlsanthem3a&wesented. slaoe la have been uu-
    able to find auy at8tutergauthurityfor the prceedureout-
    linedand r~ated, it i8 th oplnlanoi this depwtwnt
    that the quo&&m w hove shted must be ansvemd in the
    negative*
                                       Ycure very truly
                                    ATTORSEYos66RALOF.TaxAs
                                i